DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 7/18/2022.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. In view of the claim amendments, and upon further consideration, the objects and rejections are being updated accordingly.

Claim objection 
Applicant’s arguments have been fully considered. 
In response to the arguments, it is submitted amendment raises new issue, see objection below for detail. 

35 USC 112
Applicant’s arguments have been fully considered. 
In response to the arguments, it is submitted amendment raises new issues, see rejections below for detail. 


35 USC 102 Rejections
Applicant’s arguments on cited reference Qiu fails to disclose amended limitation of “receiving an electronic approval signal for a data process having at least one meta attribute to determine whether a subsequent electronic approval operation for the data process is warranted” have been fully considered.
In response to the arguments, it is submitted that the terms “for” and “to determine” indicate intended use(which suggest that the received electronic approval signal is intended to be used for a data process, and that the data process is intended to be used for determine whether a subsequent electronic approval operation intended for the data process is warrant as claimed);  Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. Therefore intended use limitations are not required to be taught, see MPEP 2103, 2106 Section II(C), MPEP 2111.04.
Also, neither the claim nor the specification provides an explicit definition or requirement for “electronic approval signal”. Hence, the claimed electronic approval signa is merely an indication or information that indicates for a data process-- which may be any type of process involving data--based on the broadest reasonable interpretation in view of the claim language presented.  
Citied prior art Qiu discloses different type of signals being received electronically in the computing environment as shown in Fig 1A, such as and not limited to receiving historical data that signals when the resources are being used at an at anomaly detection platform, and receiving a signal indicating that the historical data that signals has been received at the anomaly detection platform. Each of the signals received in Qiu is corresponding to an electronic approval signal because each signal complies with electronic communication requirements in the computing environment for a series of data processing involve determination of anomalous usage of resources ([0012], [0015], Fig 1i & 4-5).
Also, each signal received at Qiu is being used for at least one data process. The at least one data process includes and not limited to a data process of resource usage that is being used to determine a subsequent operation--which could be any operation--is warrant, such as determining whether the one or more action representing respective one or more operations is warranted([0012], [0015], Fig 1i & 4-5).
Hence, it is submitted amended limitation is properly addressed. The reason is set forth in the rejection; see rejection below for detail.

Applicant’s arguments on Qiu fails to disclose amended limitation of determining a subsequent electronic approval operation for the data process based on an anomaly prediction for the electronic approval signal, as recited in the amended claims, have been fully considered.
In response to the arguments, it is submitted that that as stated by the Applicant, Qiu describes the anomaly detection platform performing one or more actions based on the final anomaly score (see e.g., paragraph [0037], Qiu). Since each action in Qiu is corresponding to a subsequent operation based on the anomaly score generated in view of an anomaly prediction of the anomaly detection platform using machine learning models, hence each action in Qiu is corresponding to subsequent electronic approval operation that is being determined, which involves a determining step as claimed ([0012], [0015], Fig 1i & 4-5). 
Hence, it is submitted amended limitation is properly addressed. The reason is set forth in the rejection; see rejection below for detail.

Applicant’s arguments on "... a plurality of score distribution representations based on quantile bins and a dynamic quantile weight..." have been fully considered.
In response to the arguments, it is submitted that neither the claim nor the specification provides an explicit definition or requirement for “a dynamic quantile weight”. Hence the dynamic quantile weight as claimed is merely direct to a type of weight that is being used in defining the detection model with respect to distribution representation as claimed. 
As stated in the previous office action, Qiu discloses applying different weights to the define the detection machine learning model(s) at the anomaly detection platform that utilizes quantile model having bins with distribution representations of scores ([0027-0031], [0036]).
 Hence, it is submitted that the cited limitation is properly addressed. The reason is set forth in the rejection; see rejection below for detail.

 Furthermore, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejection; see below for detail.



Claim Objections
Claims 1-20 are objected to because of the following informalities: the preamble of each claim recites “monitoring for anomalous data records in a plurality of data records”. However, none of the claims recite any data record, which could cause confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6 and 16 each recites the amended limitation of "wherein the meta attribute includes a rate of electronic approval signals of the subset of electronic approval signals for data processes associated with the user identifier” that is not sufficiently supported by the specification originally filed.
Nowhere in the specification describes a rate of electronic approval signals of the subset of electronic approval signals for data processes associated with the user identifier as claimed. 
Hence, the cited limitation is considered as new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 and 16 each recites the amended limitation of "wherein the meta attribute includes a rate of electronic approval signals of the subset of electronic approval signals for data processes associated with the user identifier” is not clearly understood rendering the claims being indefinite. It is unclear how could there be a rate of an entirety, yet the entirety is of the subset of itself (i.e.  a rate of electronic approval signals of the subset of electronic approval signals as claimed).

Claim 10 recites amended limitation "the plurality of electronic approval signals”.  There is insufficient antecedent basis for this limitation in the claim 1, or in claim 1 that claim 10 depends from, which rendering the claim being indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiu et al (Pub No. US 2020/0311603, hereinafter Qiu).
Qiu is cited in the previous office action. 

With respect to claim 1, Qiu discloses a system of monitoring for anomalous data records in a plurality of data records (Abstract) comprising: 
a processor (Fig 2-3); and 
a memory coupled to the processor and storing processor-executable instructions that, when executed (Fig 2-3), configure the processor to: 
receive an electronic approval signal for a data process having at least one meta attribute to determine whether a subsequent electronic approval operation for the data process is warranted (for data process and to determine whether subsequent processing of the data record is warranted are both directed to intended use which are not necessary carry any patentable weight. Also electronic approval signal is merely indication or information that indicates; [0012], [0015-0018], [0036], Fig 1A-1G & 4-5: receive a signal—such as and not limited to a historical, current data, or an indication of the historical or current data in the computing environment-- each is corresponding to an electronic approval signal for being transmitted electronically in the computing environment as shown in Fig 1A for data process. The data process includes and not limited to process of resource usage and/or preform actions based on anomaly score. Both the historical/current data as well as the data process have at least one meta attribute identifying types of resources being used with respect time, time of data or days of week are being used to determine subsequent operation of the data process is warranted as the subsequent processing is involving the at least one meta attribute that indicate the resource usage with respect to time. Also the profile record is also a signal with attribute is being received to determine subsequent data processing operation is warranted), the at least one meta attribute associated with one or more temporal characteristics of the received electronic approval signal  ([0012], [0015-0018], [0036]: as stated above, the historical data, current data, profile data as well as the data process each having at least one meta attribute identifying types of resources being used with respect to time,  time of data, or days of week, which are associated with a temporal characteristic of the received signal);
generate an anomaly prediction for the electronic approval signal based on a detection model and the at least one meta attribute, the detection model defined by a plurality of score distribution representations based on quantile bins and a dynamic quantile weight for providing an interim anomaly measure corresponding to respective score distribution representations, wherein the anomaly prediction is generated based on a combination of interim anomaly measures associated with respective meta attributes ([0019], [0026-0031], [0036],Fig 1D-1H & 4-5: generate an anomaly prediction based on a detection model--such as the quantile model—and the received signal at the anomaly detection platform. The model is defined by score distribution representations based on quantile bins and a dynamic quantile weigh since the anomaly detection platform uses quantile model and dynamic weights to provide score(s) that correspond to the interim anomaly measure(s). The anomaly prediction is based on the final score that is being generated from a combination of anomaly measure(s) associated with the meta attributes); 
determine a subsequent electronic approval operation for the data process based on the anomaly prediction for the electronic approval signal ([0012], [0015], [0039],[0043], Fig 1I & 4-5: determine at least one action representing a subsequent electronic approval operation for the data process based on the prediction, the actions include and not limited to provide information or manage resource operation); and
transmit a signal representing the anomaly prediction for presentation at a user device for identifying one or more processes for subsequent electronic approval operations ([0037-0039], Fig 1I & 4-6: transmit a signal indicating whether an anomaly has been detected based on the final score representing the anomaly prediction. The signal may be a message, a sound and/or recommendation being presented at a user client for identify one or more data process for subsequent data operations that are being performed electronically which correspond to the electronic approval operations, such as and not limited to operation that prevent over or under utilization of resource). 

With respect to claim 11, Qiu discloses a method of monitoring for anomalous data records in a plurality of data records (Abstract) comprising: 
receiving an electronic approval signal for a data process having at least one meta attribute to determine whether a subsequent electronic approval operation for the data process is warranted (for data process and to determine whether subsequent processing of the data record is warranted are both directed to intended use which are not  necessary carry any patentable weight. Also electronic approval signal is merely indication or information that indicates; [0012], [0015-0018], [0036], Fig 1A-1G & 4-5: receive a signal—such as and not limited to a historical, current data, or an indication of the historical or current data in the computing environment-- each is corresponding to an electronic approval signal for being transmitted electronically in the computing environment as shown in Fig 1A for data process. The data process includes and not limited to process of resource usage and/or preform actions based on anomaly score. Both the historical/current data as well as the data process have at least one meta attribute identifying types of resources being used with respect time, time of data or days of week are being used to determine subsequent operation of the data process is warranted as the subsequent processing is involving the at least one meta attribute that indicate the resource usage with respect to time. Also the profile record is also a signal with attribute is being received to determine subsequent data processing operation is warranted), the at least one meta attribute associated with one or more temporal characteristics of the received electronic approval signal  ([0012], [0015-0018], [0036]: as stated above, the historical data, current data, profile data as well as the data process each having at least one meta attribute identifying types of resources being used with respect to time,  time of data, or days of week, which are associated with a temporal characteristic of the received signal);
generating an anomaly prediction for the electronic approval signal based on a detection model and the at least one meta attribute, the detection model defined by a plurality of score distribution representations based on quantile bins and a dynamic quantile weight for providing an interim anomaly measure corresponding to respective score distribution representations, wherein the anomaly prediction is generated based on a combination of interim anomaly measures associated with respective meta attributes ([0019], [0026-0031], [0036], Fig 1D-1H & 4-5: generate an anomaly prediction based on a detection model--such as the quantile model—and the received signal at the anomaly detection platform. The model is defined by score distribution representations based on quantile bins and a dynamic quantile weigh since the anomaly detection platform uses quantile model and dynamic weights to provide score(s) that correspond to the interim anomaly measure(s). The anomaly prediction is based on the final score that is being generated from a combination of anomaly measure(s) associated with the meta attributes); 
determine a subsequent electronic approval operation for the data process based on the anomaly prediction for the electronic approval signal ([0012], [0015], [0039],[0043], Fig 1I & 4-5: determine at least one action representing a subsequent electronic approval operation for the data process based on the prediction, the actions include and not limited to provide information or manage resource operation); and
transmitting a signal representing the anomaly prediction for presentation at a user device for identifying one or more processes for subsequent electronic approval operations ([0037-0039], Fig 1I & 4-6: transmit a signal indicating whether an anomaly has been detected based on the final score representing the anomaly prediction. The signal may be a message, a sound and/or recommendation being presented at a user client for identify one or more data process for subsequent data operations that are being performed electronically which correspond to the electronic approval operations, such as and not limited to operation that prevent over or under utilization of resource). 

With respect to claims 2 and 12, Qiu further discloses wherein the combination of interim anomaly measures associated with the respective meta attributes includes a weighted combination of the respective interim anomaly measures, wherein the weighted combination corresponds to relative importance of respective meta attributes ([0029-0030], [0036]: weight the score outputs that correspond to the weighted combination of the respective interim anomaly measure indicating the importance).
With respect to claims 3 and 13, Qiu further discloses wherein the dynamic quantile weight includes a threshold factor for configuring a threshold value corresponding to identifying an anomalous electronic approval signal, and wherein the threshold factor is based on a plurality of electronic approval signals for data processes associated with a prior point in time ([0029], [0031], [0039]: include threshold values to identify anomaly based electronic approval signals received, including and not limited to the current data, historical data received as well as receiving the indication of current/historical data).
With respect to claims 4 and 14, Qiu further discloses wherein the processor is configured to: determine that a plurality of electronic approval signals associated with at least one of a particular user identifier or a particular subgroup associated with a meta attribute value are identified as outlier electronic approval signals for indicating biased identification of data processes([0015-0018], [0047]: determine electronic approval signals received--including and not limited to the current data, historical data received as well as receiving the indication of current/historical data-- associated with user/group when profiling, and determine outlier); and 
generating one or more updated score distribution representations to minimize identified bias among anomaly predictions ([0012], [0022], [0029-0033]: generate the update representation, e.g. via learned process).
With respect to claims 5 and 15, Qiu further discloses to determine the meta attribute based on a combination of a subset of the plurality of  electronic approval signals  for data processes associated with a user identifier ([0015], [0018]: determine metadata attribute based on a combination of a subset of electronic approval signals received-- including and not limited to the current data, historical data received as well as receiving the indication of current/historical data--associated with the users, e.g. the subset that creates the pattern/trend for the user and/or  resource usage).
With respect to claims 6 and 16, Qiu further discloses wherein the meta attribute includes a rate of electronic approval signals of the subset of electronic approval signals  for data processes associated with the user identifier (attribute, rate are merely types of data; [0015], [0029], [0037-00038]: meta attribute includes different types of identifying data, including the rate, such as cost in view of the electronic approval signals received-- including and not limited to the current data, historical data received as well as receiving the indication of current/historical data--associated with the users and/or  resource usage).
With respect to claims 7 and 17, Qiu further discloses wherein the processor is configured to determine the meta attribute value based on a combination of a plurality of electronic approval signals associated with a prior point in time ([0015], [0018], [0022]: attribute values based on signals--such as and limited to historical data signals-- ith a prior point in time ).
With respect to claims 8 and 18, Qiu further discloses wherein the quantile bins are based on quartiles of the respective score distribution representations, and wherein an anomalous electronic approval signal is associated with a quantile bin based on a weighted inter-quartile range value ([0026-0031]: using quantile models with bins based on distributions, and anomalous signal or indication is associated with bin based on the weighted output value representing the  inter-quartile range value).
With respect to claims 9 and 19, Qiu further discloses wherein the plurality of score distribution representations are respectively based on a logarithmic transformation of metric distribution representations associated with respective meta attributes ([0019], [0026-0031]: use distribution function and representation for scores distribution).
With respect to claim 10, Qiu further discloses wherein the processor is configured to generate a graphical user interface based on the signal representing the anomaly prediction for displaying an aggregate anomaly prediction for the plurality of electronic approval signals  for respective data processes([0037-0038]: displaying aggregate prediction via GUI based on the signals of received data, and/or anomalous signal from detection processing).

With respect to claim 20, Qiu discloses a non-transitory computer-readable medium or media having stored thereon machine interpretable instructions which, when executed by a processor, cause the processor to perform a computer-implemented method of monitoring for anomalous data records in a plurality of data records (Abstract, Fig 2-3), the method comprising: 
receiving an electronic approval signal for a data process having at least one meta attribute to determine whether a subsequent electronic approval operation for the data process is warranted (for data process and to determine whether subsequent processing of the data record is warranted are both directed to intended use which are not  necessary carry any patentable weight. Also electronic approval signal is merely indication or information that indicates; [0012], [0015-0018], [0036], Fig 1A-1G & 4-5: receive a signal—such as and not limited to a historical, current data, or an indication of the historical or current data in the computing environment-- each is corresponding to an electronic approval signal for being transmitted electronically in the computing environment as shown in Fig 1A for data process. The data process includes and not limited to process of resource usage and/or preform actions based on anomaly score. Both the historical/current data as well as the data process have at least one meta attribute identifying types of resources being used with respect time, time of data or days of week are being used to determine subsequent operation of the data process is warranted as the subsequent processing is involving the at least one meta attribute that indicate the resource usage with respect to time. Also the profile record is also a signal with attribute is being received to determine subsequent data processing operation is warranted), the at least one meta attribute associated with one or more temporal characteristics of the received electronic approval signal  ([0012], [0015-0018], [0036]: as stated above, the historical data, current data, profile data as well as the data process each having at least one meta attribute identifying types of resources being used with respect to time,  time of data, or days of week, which are associated with a temporal characteristic of the received signal);
generating an anomaly prediction for the electronic approval signal based on a detection model and the at least one meta attribute, the detection model defined by a plurality of score distribution representations based on quantile bins and a dynamic quantile weight for providing an interim anomaly measure corresponding to respective score distribution representations, wherein the anomaly prediction is generated based on a combination of interim anomaly measures associated with respective meta attributes ([0019], [0026-0031], [0036], Fig 1D-1H & 4-5: generate an anomaly prediction based on a detection model--such as the quantile model—and the received signal at the anomaly detection platform. The model is defined by score distribution representations based on quantile bins and a dynamic quantile weigh since the anomaly detection platform uses quantile model and dynamic weights to provide score(s) that correspond to the interim anomaly measure(s). The anomaly prediction is based on the final score that is being generated from a combination of anomaly measure(s) associated with the meta attributes); 
determining a subsequent electronic approval operation for the data process based on the anomaly prediction for the electronic approval signal ([0012], [0015], [0039],[0043], Fig 1I & 4-5: determine at least one action representing a subsequent electronic approval operation for the data process based on the prediction, the actions include and not limited to provide information or manage resource operation); and
transmitting a signal representing the anomaly prediction for presentation at a user device for identifying one or more processes for subsequent electronic approval operations ([0037-0039], Fig 1I & 4-6: transmit a signal indicating whether an anomaly has been detected based on the final score representing the anomaly prediction. The signal may be a message, a sound and/or recommendation being presented at a user client for identify one or more data process for subsequent data operations that are being performed electronically which correspond to the electronic approval operations, such as and not limited to operation that prevent over or under utilization of resource). 

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168